Citation Nr: 0921013	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to June 
1993.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded this case in August 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

In March 2009, the Board received material that the veteran 
sent to the Appeals Management Center (AMC) in March 2009 in 
response to the February 2009 supplemental statement of the 
case (SSOC).  This material consisted of a statement dated in 
March 2009 by the veteran, as well as his March 2009 response 
noting that he had no other information or evidence to 
submit, together with a copy of a two-page private medical 
record dated December 1, 1995 and a copy of correspondence 
dated January 17, 2003 and addressed to him from a VA 
physician.  

The RO has not reviewed this evidence or issued a 
supplemental statement of the case and no waiver was 
received.  The Board finds, however, that the evidence is 
duplicative of evidence previously of record and already 
considered by the RO.  The December 1995 record was 
previously received in October 2003, and the January 2003 
correspondence is part of VA records printed in May 2003 and 
associated with the claims folder.  The arguments contained 
in the Veteran's statement are identical to those advanced 
previously, that the Veteran injured his knees in service and 
has struggled with the pain ever since.  The Board finds no 
prejudice will result by the failure to remand the issue on 
appeal back to the RO solely for consideration of this 
evidence.




FINDINGS OF FACT

1.  The Veteran's current osteoarthritis and internal 
derangement of the right knee is not etiologically due to 
service.

2.  The Veteran's current osteoarthritis and internal 
derangement of the left knee is not etiologically due to 
service.  


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that his current bilateral knee 
disability is a result of several injuries he sustained 
during service, to include injuries in May 1983, June 1984, 
and August 1984.  The Veteran also contends that he sought 
treatment for knee pain on several other occasions during 
service and that his knees have bothered him ever since.

There are a number of references to knee injuries and knee 
pain in the Veteran's service treatment records.  See 
February 1981 health record (pain knee joints); May 1983 
medical record (air plane jack slipped out and hit left knee; 
diagnosis patellar contusion); August 1984 emergency care and 
treatment record (twisted knee; known to have bad knees; 
diagnosis strain right knee); July 1985 emergency care and 
treatment record (recurrent right knee pain; worse last few 
days; diagnosis chondromalacia); December 1986 medical record 
(chronic pain at knees); January 1987 orthopedic consultation 
(chronic pain in knees); April 1988 health record (pain both 
knees).  

An October 1994 VA treatment record shows the Veteran was 
seen with a complaint of knee pain; this was a year and four 
months after his separation from service.  A July 1995 VA 
examiner noted that the Veteran reported pain in both knees 
in recent months.  A private treatment record from December 
1995 indicates the Veteran had right knee pain, which he 
reported as being chronic since his military service.  A 
March 1999 record shows the Veteran reported arthralgias in 
his lower extremities.  The Veteran has been found to have 
medial meniscus tears and degenerative joint disease (DJD) of 
the bilateral knees, as evidenced by VA and private treatment 
records and examination reports from 2002 to 2003.  More 
recent VA treatment records and private treatment records 
from 2004 to 2008 show continued complaint and treatment for 
bilateral knee pain.  The Veteran contends that his knee pain 
began in service and has persisted since then until the 
present day.  Letters and statements from friends, family and 
colleagues all attest to the problems the Veteran had with 
his knees during service and then subsequent to service.  

A VA examiner, who reviewed the Veteran's entire claims file 
and medical history, including service treatment records, x-
ray reports, medical notes, doctors notes, progress notes and 
laboratory evidence, examined the Veteran in June 2008.  In 
the June 2008 report, the examiner noted the Veteran's 
injuries to his knees and treatment during military service.  
The Veteran was currently treating his knees with medication, 
a brace and home exercises.  The examiner also noted that the 
Veteran participated in softball activities after discharge, 
continues to coach youth soccer and works full time as a 
painter.  The examiner diagnosed the Veteran with 
osteoarthritis and internal derangement of the right knee and 
osteoarthritis and internal derangement of the left knee.  
Functional impairments noted included not being able to stand 
as long as he used to and assigning more demanding painting 
activities to his employees rather than himself.  

The VA examiner opined that the Veteran's bilateral knee 
condition was less likely as not caused by or a result of 
injuries incurred in military service.  His rationale was 
that he had reviewed the claims file in detail and that the 
type, nature and mild degree of severity of his injuries in 
service were not compatible with the disease and injuries he 
now demonstrates.  In addition, the timing of his current 
disability was not compatible with the injuries he received 
in military service.  The examiner also opined that the 
Veteran's current knee illness and injuries are more likely 
related to his softball activities, youth sport coach 
activities and years spent standing as a painter.  An 
addendum in December 2008 indicated that nothing had changed 
in the examiner's opinion after further review of the 
evidence.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

In this case the Veteran currently has a bilateral knee 
disability.  The question that must be answered is whether or 
not the bilateral knee disability the Veteran currently has 
was caused by his military service.  The Veteran contends he 
suffered from multiple knee issues during his military 
service and his service treatment records are replete for 
treatment of his knees.  VA treatment records first document 
complaints of knee pain in 1994, a year and four months after 
service.  In addition, there is little reason to doubt the 
Veteran's credibility regarding his history of knee pain both 
during and then after service, providing a continuity of 
symptomatology.  However, the Board also notes the Veteran's 
post-service employment as a painter, participation in 
softball activities after discharge from service as well as 
serving as a youth soccer coach.

While the Veteran has stated his belief that his knee 
problems during military service caused his current bilateral 
knee disability, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board acknowledges the Veteran's representative's implied 
argument that the June 2008 examination was inadequate and 
that the examiner's rationale was flawed.  The Veteran's 
representative maintains the Veteran sought treatment for his 
knees in service and there is nothing in medical literature 
that supports the examiner's opinion that standing upright 
tears ligament and cartilage.  The representative also 
discusses the misplaced weight the examiner placed on 
negative radiology in service.  However, the Board has 
reviewed the findings from the examination and the 
examination was conducted following a review of the claims 
file and its various contents.  The examination of the 
Veteran appears to be both thorough and complete and the 
opinion reached appears well supported by the medical 
evidence.  In addition, the examiner never denied the 
Veteran's injuries or treatment in service and it is a 
mischaracterization to say the examiner opined that standing 
up tears ligament and cartilage.  Rather, the examiner stated 
that the Veteran's current knee illness and injuries are more 
likely related to his softball activities, youth sport coach 
activities and years spent standing as a painter.  There is a 
detailed rationale for the examiner's opinion and the Board 
notes that the examiner referred to evidence in the record in 
formulating the opinion.  In addition, there is no indication 
of prejudice on the part of the examiner from a review of the 
record before the Board and there is no competent medical 
evidence rebutting the examiner's findings.  

There is no contrary medical opinion of record regarding the 
Veteran's bilateral knee disability.  Not only is there no 
medical opinion evidence in support of the Veteran's claim, 
but there is also medical opinion evidence against the 
Veteran's claim.  As noted above, in June 2008 a VA physician 
opined that the Veteran's bilateral knee disability was 
unrelated to his military service.  Although the Board 
recognizes the Veteran's contentions regarding issues with 
his knees since service, it finds that the VA examiner's 
opinion outweighs any continuity of symptomatology presented 
by the Veteran, particularly as it relates to the etiology of 
the Veteran's current disability.  See Espiritu.  In light of 
all of the above, particularly the negative June 2008 VA 
medical opinion, for the Board to conclude that the 
appellant's current bilateral knee disability had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claims for entitlement to 
service connection for a right knee disability and 
entitlement to service connection for a left knee disability 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Effective from May 30, 2008, 
section 3.159 was amended to eliminate the requirement that 
VA will request the claimant to provide any evidence in his 
or her possession that pertains to the claim pending before 
VA or filed thereafter.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in March 2003, before the adverse rating decision that 
is the subject of this appeal.  In August 2007 the Veteran 
was given the specific notice required by Dingess, supra.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private medical records have been obtained 
by VA and submitted by the Veteran.  The Veteran was given a 
VA examination, with medical opinion, in connection with the 
claim.  The Veteran submitted lay statements from family 
members, friends and a fellow soldier he served with.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for a right knee disability denied.

Service connection for a left knee disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


